

116 S1594 IS: Show Esteem and Respect for Veterans by Increasing Care and Equity Act
U.S. Senate
2019-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1594IN THE SENATE OF THE UNITED STATESMay 22, 2019Ms. Cortez Masto (for herself and Mr. Crapo) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide for unlimited eligibility for health care for
			 mental illnesses for veterans of combat service during certain periods of
 hostilities and war.1.Short titleThis Act may be cited as the Show Esteem and Respect for Veterans by Increasing Care and Equity Act or the SERVICE Act.2.Unlimited eligibility for health care for mental illnesses for veterans of combat service during certain periods of hostilities and war(a)EligibilitySection 1710(e)(1) of title 38, United States Code, is amended by adding at the end the following new subparagraph:(G)Notwithstanding paragraphs (2) and (3), a veteran who served on active duty in a theater of combat operations (as determined by the Secretary in consultation with the Secretary of Defense) during World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, Operation Iraqi Freedom, Operation Enduring Freedom, or any other period of war after the Persian Gulf War, or in combat against a hostile force during a period in which hostilities are occurring in that area, is eligible for hospital care, medical services, and nursing home care under subsection (a)(2)(F) for any mental illness, notwithstanding that there is insufficient medical evidence to conclude that such illness is attributable to such service..(b)Effective dateSubparagraph (G) of section 1710(e)(1) of title 38, United States Code, as added by subsection (a), shall apply with respect to hospital care, medical services, and nursing home care provided on or after the date of the enactment of this Act.